Citation Nr: 1532589	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-30 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2012, the Board remanded this issue for additional development, to include the procurement of a VA examination and opinion.  In March and November 2014, the Board remanded this issue for additional examinations and for updated VA treatment records.  The case has been properly returned to the Board.  As discussed below, the Board must again remand the issue because the actions taken do not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2008, the Veteran testified before a decision review officer (DRO).  A copy of the hearing transcript is in the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran to substantiate his claim by obtaining an addendum medical opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Also, a remand is necessary in order to ensure compliance with the directives of previous remands.  See Stegall, 11 Vet. App. at 271 (a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

In the November 2014 remand, the Board directed the RO to obtain a medical opinion that addressed whether it was at least as likely as not that any current acquired psychiatric disability other than PTSD was caused or aggravated by any of the Veteran's service-connected disabilities.  In the body of that remand, the Board referenced an October 2009 VA examination report which noted that the Veteran's private psychiatrist attributed the Veteran's depression to physical limitations and pain caused by various physical disorders, including peripheral neuropathy, a condition for which the Veteran is service-connected.  In the resulting January 2015 addendum medical opinion, a VA examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner opined that the Veteran's depressive disorder was less likely than not proximately due to tor the result of a service-connected condition.  As rationale, the examiner cited the lack of temporal relationship between the Veteran's depressive disorder symptom onset and any of his service-connected disabilities, pointing instead to the symptom onset of the Veteran's depressive disorder symptoms shortly after his retirement in 2001.  The examiner concluded by stating that the Veteran's depressive disorder was not related to, secondary, or aggravated, or associated in any way to service-connected condition.  

For the following reasons, this medical opinion is inadequate for adjudication purposes.  First, in its November 2014 examination, the Board requested an opinion that, among other things, provided a conclusion and rationale on whether the Veteran's service-connected conditions aggravated his depressive disorder.  Though the examiner included aggravation language in the January 2015 opinion, there was no accompanying rationale.  Indeed, the rationale supplied in the January 2015 addendum opinion addressed whether the Veteran's depressive disorder was caused by a service-connected condition, not aggravated.  This rationale was given despite the Board's previous attempts to direct the examiner towards the October 2009 VA examination report which noted that the Veteran's private psychiatrist had attributed the Veteran's depression to physical limitations and pain caused by various physical disorders, including peripheral neuropathy, a condition for which the Veteran is service-connected.  Additionally, a February 2002 Notice of Decision from the Social Security Administration noted that the Veteran's "mental impairment is aggravated by ... pain and poor physical health."  A remand is necessary to obtain another opinion that adequately addresses whether the Veteran's depressive disorder has been aggravated by a service-connected disability.  In contrast to the previous opinions of record, the new opinion should account for the various sources of record that support this theory.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his psychiatric disorder claim.  The claims file must be provided to the examiner, the examiner must review the claims file, to include a copy of this remand, in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  If possible, the examination should be conducted by an examiner that has not examined the Veteran previously.  Any testing deemed necessary should be accomplished.  

(a) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities caused an acquired psychiatric disorder, to include unspecified depressive disorder.

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities aggravated (permanently worsened beyond the natural progression) any acquired psychiatric disorder, to include unspecified depressive disorder.  

In rendering his or her opinion, the examiner must discuss the February 2002 SSA records that note the Veteran's mental health condition was aggravated by his "pain and poor physical health."  Additionally, any opinion rendered must discuss the October 2009 VA examination report which noted that the Veteran's private psychiatrist attributed the Veteran's depression to physical limitations and pain caused by various physical disorders, including peripheral neuropathy, a condition for which the Veteran is service-connected.  

A complete rationale must be provided for any opinion rendered.  

The examiner is asked to review this remand and the previous remands in order to assess completely the reasons for the remand history behind this issue, so that the directives of this remand may be substantially complied with.  

2.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




